Exhibit 10.1

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The terms defined in the amended and restated 2004 Equity Incentive Plan (the
“Plan”) will have the same defined meanings in this Notice of Grant. Where no
definition exists in the Plan, new definitions will be noted in this document.

Name:

 

 

 

 

 

Address:

 

 

 

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan and this Restricted Stock Unit Agreement as
follows:

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

Vesting Schedule:

[Fifty percent (50%) of the Restricted Stock Units will vest and be issued to
Participant on each of the first two anniversaries of the Vesting Commencement
Date, provided that the Participant continues to be a Service Provider through
such dates. In the event Participant ceases to be a Service Provider for any or
no reason (including death or Disability) before Participant vests in the right
to acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Participant’s right to acquire any Shares
hereunder will immediately terminate.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Terms and Conditions of Restricted Stock
Units (the “Agreement”), attached hereto as Exhibit A, both of which are made a
part of this document.

You acknowledge receipt of a copy of the 2004 Equity Incentive Plan prospectus.
The Agreement and prospectus are available on the Company’s website at
http://iweb/Finance/Forms/2004StockPlan.pdf or by request from the Company’s
Stock Administration Department. You hereby agree that these documents are
deemed to be delivered to you.

PARTICIPANT:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 


--------------------------------------------------------------------------------




APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.   Grant.   The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Agreement and the Plan.

2.   Company’s Obligation to Pay.   Each Restricted Stock Unit represents the
right to receive a Share on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
the Participant will have no right to payment of any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.   Vesting Schedule.   Subject to Section 4, the Restricted Stock Units
awarded by this Agreement will vest in the Participant according to the vesting
schedule set forth on the attached Notice of Grant of Restricted Stock Units,
subject to the Participant continuing to be a Service Provider through each
applicable vesting date.

4.   Forfeiture upon Termination as Service Provider.   Notwithstanding any
contrary provision of this Agreement, if the Participant ceases to be a Service
Provider for any or no reason, the then-unvested Restricted Stock Units awarded
by this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5.   Payment after Vesting.   Any Restricted Stock Units that vest in accordance
with Section 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, subject to
Section 6.

6.   Withholding of Taxes.   Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable (the “Withholding Taxes”).

Unless the Participant instructs the Company otherwise, the Company will
withhold otherwise deliverable Shares upon vesting of Restricted Stock Units,
according to the vesting schedule, having a Fair Market Value equal to the
minimum amount required to be withheld for the payment of the Withholding Taxes
pursuant to such procedures as the Administrator may specify from time to time.
The Company will not retain fractional Shares to satisfy any portion of the
Withholding Taxes. If the Administrator determines that the withholding of whole
Shares results in an over-withholding to meet the minimum tax withholding
requirements, a reimbursement will be made to the Participant as soon as
administratively possible.

The Participant may instruct the Administrator to pay Withholding Taxes, in
whole or in part, by one of the additional following alternatives:

(a)    Participant providing irrevocable instructions to a Company-designated
broker to deliver cash to the Company (or Participant’s employer) from the
Participant’s previously established account with such broker equal to the
Withholding Taxes; or


--------------------------------------------------------------------------------




(b)    Participant providing irrevocable instructions to a Company-designated
broker to sell a sufficient number of Shares otherwise deliverable to
Participant having a Fair Market Value equal to the Withholding Taxes, provided
that such sale does not violate Company policy or Applicable Laws.

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any Shares otherwise
deliverable with respect thereto, and the Restricted Stock Units will be
returned to the Company at no cost to the Company.

7.   Rights as Stockholder.   Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

8.   No Effect on Service.   Participant acknowledges and agrees that the
vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder). Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant’s continuation as a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company to terminate
Participant’s status as a Service Provider at any time, with or without cause.

9.   Address for Notices.   Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its [TITLE]
at Ikanos Communications, Inc., [ADDRESS], or at such other address as the
Company may hereafter designate in writing.

10.   Grant is Not Transferable.   Except to the limited extent permitted in the
event of the Participant’s death, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

11.   Binding Agreement.   Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

12.   Additional Conditions to Issuance of Stock.   If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of


--------------------------------------------------------------------------------




shares to the Participant (or his estate), such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other Applicable Laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

13.   Plan Governs.   This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

14.   Administrator Authority.   The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15.   Captions.   Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

16.   Agreement Severable.   In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

17.   Modifications to the Agreement.   This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection to this Award of Restricted Stock Units.

18.   Governing Law.   This Agreement shall be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

 


--------------------------------------------------------------------------------